Title: To Alexander Hamilton from Jonathan Cass, 30 December 1799
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Decr. 30th. 1799—
          
          Lieutenant Peyton of the first Regt. of Infantry at this Rendezvous has a Servant not Inlisted, he employs no Soldier in that capacity, can I with propriety furnish him with Rations?
          I am, Sir, with great respect & esteem your most obedient Servent.
          
            J. Cass Major 3d. R I
          
          Major Genl. Hamilton
        